Citation Nr: 0333811	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.  

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for bilateral otitis 
externa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's claims of entitlement to 
service connection for a left knee condition, tinnitus, and 
otitis externa.  The veteran filed a timely notice of 
disagreement, and the RO provided a statement of the case 
(SOC).  In November 2002 the veteran perfected his appeal, 
and the issues were subsequently certified to the Board.  


REMAND

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present case, the veteran's entrance examination was 
negative for any complaint or diagnosis of any left knee or 
auditory disorder.  In September 1970, the veteran injured 
his left knee while running.  Clinical records indicate that 
he was referred to the surgical department for a 
consultation.  The provisional diagnosis was inflammation of 
the left knee.  However, the consultation report indicated 
cellulitis of the right knee.  A Chronological Record of 
Medical Care noted that the veteran was hospitalized from 
September 2 to September 3, 1970, with a diagnosis of 
cellulites of the right knee.  

The veteran denies suffering any injury to his right knee.  
In addition, as noted above, the consultation report 
indicates the left knee at the top, and the right knee at the 
bottom.  It appears that the Chronological Record of Medical 
Care merely copied the diagnosis written at the bottom of the 
consultation report.  Inasmuch as the initial injury report 
noted an injury of the left knee, the provisional diagnosis 
was inflammation of the left knee, and the veteran's current 
complaints and diagnoses pertain to the left knee, the Board 
will assume that the veteran suffered and was treated for 
cellulites of the left knee, and that any reference to the 
right knee was made in error.  

Service medical records also indicate treatment for otitis 
externa in October 1971.  The veteran contends that his ears 
"popped" during a flight and that he currently suffers from 
tinnitus as a result thereof.  The Board also notes that the 
veteran's Department of Defense Form 214 indicated that he 
served as a light weapons infantryman.  His separation 
examination is silent for any complaint or diagnosis of any 
left knee or auditory condition.  

The veteran received outpatient treatment at the VA Medical 
Center from August 1999 to February 2000.  He reported a 
history of left knee injury during basic training.  X-rays 
revealed early degenerative changes.  The veteran's diagnoses 
included degenerative joint disease and patelloformal 
syndrome.  

In April 2000 the veteran was afforded a VA examination to 
determine his level of disability in order to determine his 
eligibility for non-service-connected pension.  The examiner 
did not indicate that he reviewed the veteran's claims file 
prior to examination.  He noted the veteran's reported 
history, and diagnosed him with chronic synovitis plus 
degenerative arthritis.  However, the examiner did not 
comment on the etiology of the veteran's current left knee 
condition.  Further, the Board notes that the veteran was not 
afforded a VA audiologic examination to determine whether he 
currently has tinnitus or otitis externa and, if so, whether 
any such disability is related to his active military 
service.  


In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The service records document that the veteran sustained a 
left knee injury.  The competent medical evidence of record 
indicates that the veteran has a current left knee 
disability, with early degenerative changes.  However, there 
is no competent medical opinion regarding the relationship, 
if any, between the veteran's injury in service and his 
current left knee condition.  

Additionally, the veteran served as a light weapons 
infantryman, and asserts that his left ear "popped during 
air transport in service.  He was diagnosed with otitis 
externa.  He currently complains of ringing in his ears 
bilaterally.  However, to date he has not been afforded a VA 
audiologic examination.  


When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In the present case, Board finds that VA examination is 
necessary to determine whether the veteran currently suffers 
from left knee and/or auditory disability that are due to any 
incident or event of active military service.  38 C.F.R. 
§§ 3.159(c)(4); 3.303.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.	The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers who treated him for left knee and/or 
auditory conditions since separation.  After 
securing any necessary authorizations, the RO 
should obtain those records that have not 
previously been associated with the veteran's 
VA claims folder.  The RO should notify the 
veteran if identified records are unavailable.

2.	After any additional treatment records, if any, 
have been associated with the veteran's claims 
file the veteran should be afforded the 
following VA examinations:

a.	A VA orthopedic examination to determine 
the nature of any current left knee 
disability.  The examiner should be 
provided a copy of the veteran's claims 
file, and review of such should be noted 
in the examination report.  After a 
thorough examination has been accomplished 
the examiner should express his/her 
opinion as to whether the veteran's 
current left knee disability, if any, is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
causally related to injury suffered in 
service, or whether such a relationship is 
unlikely (less than a 50/50 degree of 
probability).  The examiner should cite to 
specific evidence of record in expressing 
his/her opinion.  

b.	A VA audiologic examination to determine 
whether he has a current audiologic 
disability, including tinnitus and/or 
otitis externa.  As above, the examiner 
should be provided the veteran's claims 
file for review.  The examination report 
should specifically note that said review 
was accomplished prior to examination.  
After the examination has been completed, 
the examiner should opine as to whether 
the veteran's current audiologic 
condition, if any, is at least as likely 
as not (i.e., to at least a 50/50 degree 
of probability) causally related to injury 
suffered in service, or whether such a 
relationship is unlikely (less than a 
50/50 degree of probability).  The 
examiner should cite to specific evidence 
of record in expressing his/her opinion.  

3.	After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


